        Case 1:18-cv-11508-AJN-RWL Document 1 Filed 12/10/18 Page 1 of 8




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------------- x

ISA-ABDUL KARIM,
                                                                            COMPLAINT AND
                                                            Plaintiff,      JURY DEMAND
                              -against-
                                                                             ECF CASE
CORRECTION OFFICER DAYNE BALL; CAPTAIN
KATIA LEON; CORRECTION OFFICER APONTE who
was assigned to “Mod 10” in the Anna M. Kross Center on
or around January 30, 2016; and CORRECTION OFFICER
CRUZ who was assigned to “Mod 10” in the Anna M. Kross
Center on or around January 30, 2016,
                                            Defendants.

----------------------------------------------------------------------- x

                                     PRELIMINARY STATEMENT

        1.       This is a civil rights action in which Plaintiff seeks relief for the violation of his

rights secured by 42 USC §§1983 and 1988, and the Eighth Amendment to the Constitution of

the United States of America.

        2.       The claim arises from Plaintiff’s mistreatment while in the custody of the

Department of Corrections (“DOC”) from around January 30, 2016 until February 6, 2016 in the

Anna M. Kross Center (AMKC) on Rikers Island. Plaintiff attempted suicide on January 30,

2016.

        3.       Plaintiff seeks monetary damages (special, compensatory, and punitive) against

defendants, as well as an award of costs and attorneys' fees, and such other and further relief as

the Court deems just and proper.

                                               JURISDICTION

        4.       This action is brought pursuant to 28 USC §1331 and 42 USC §1983. Pendent

party jurisdiction is asserted.
        Case 1:18-cv-11508-AJN-RWL Document 1 Filed 12/10/18 Page 2 of 8




        5.      Venue is laid within the United States District Court for the Southern District of

New York in that the claim occurred within the boundaries of the Southern District of New

York.

                                               PARTIES

        6.      Plaintiff is a citizen of the United States and is currently living in New York, NY.

        7.      Defendants were at all times relevant correction officials employed by the DOC,

and are sued in their individual capacities.

        8.      At all times here mentioned defendants were acting under color of state law, to

wit, under color of the statutes, ordinances, regulations, policies, customs and usages of the City

and State of New York.

                                  FACTUAL ALLEGATIONS

        9.      Plaintiff entered DOC custody on or about November 14, 2015 awaiting trial in

his criminal case.

        10.     Plaintiff had multiple diagnoses of mental conditions, including schizophrenia,

that were known to DOC. He suffered hallucinations and seizures. He had multiple

hospitalizations for his mental conditions.

        11.     He had attempted suicide on numerous occasions, including during his

incarceration prior to his attempt on January 30, 2015.

        12.     Plaintiff was being housed in “Mod 10” in AMKC prior to January 30. Mod 10 is

an open dorm housing unit. Detainees are detained together in a large room rather than confined

to individual cells.

        13.     DOC psychiatrists did not want Plaintiff housed in a single cell due to his mental

condition.




                                                  2
       Case 1:18-cv-11508-AJN-RWL Document 1 Filed 12/10/18 Page 3 of 8




       14.     While being housed in Mod 10, Plaintiff was being harassed by Defendant

Correction Officer Aponte. Defendant Aponte did not want him in the unit.

       15.     Plaintiff complained about Aponte to medical staff and eventually called 311.

Defendant Aponte and his associate Defendant Officer Cruz retaliated by moving him out of

Mod 10 to a single cell unit in contravention of the psychiatrists’ admonition that he remain in an

open dorm setting.

       16.     Predictably, being in a single cell caused Plaintiff’s health to deteriorate rapidly.

He attempted suicide by swallowing batteries and he attempted to hang himself. He was

removed by DOC staff to Harts Island clinic.

       17.     In Harts Island, Plaintiff was approached by Defendant Correction Officer Ball

who told him he was going to “pay” for the complaint he made against Defendant CO Aponte,

referring to Aponte as his “boy”, and that he would make him suffer.

       18.     Defendant CO Ball kept his word. He was lodged in Harts Island intake where he

remained for approximately six days. Intake cells are designed for short term stays for detainees

being transported.

       19.     Plaintiff was subjected to conditions that are repugnant to the conscience of

mankind. The cell only had a metal chair. He had no toilet, no bed, and no sink. He was forced

to urinate and defecate in cartons of milk that were left by other inmates who had passed

through. He had no toilet paper. He had no access to personal hygiene items, such as toothpaste

and toothbrush or soap.

       20.     He was not permitted out of the cell to use a bathroom or take a shower. The

doctors who visited him noted the poor sanitary condition he was in.

       21.     He was being seen by medical professionals who noted their concern in the




                                                 3
       Case 1:18-cv-11508-AJN-RWL Document 1 Filed 12/10/18 Page 4 of 8




records that he should be moved out of intake and needed greater care. They also noted the lack

of hygiene. Despite the medical professionals’ requests that he be moved, he was not moved out

of intake.

       22.     One inmate who passed through his holding cell assaulted him, causing a

contusion to his face.

       23.     He was ordered to be taken to Bellevue Hospital. DOC officials, including CO

Ball, did not bring him out of his cell on the scheduled day until after the bus to Bellevue had

left. He was purposefully withheld and he continued to be “made to suffer” by Defendant Ball.

       24.     Defendant Captain Ball demanded that plaintiff’s paperwork be forged to indicate

that he had actually gone to the hospital and returned. Upon information and belief, an officer

refused to follow the order.

       25.     Though he was in excruciating pain from the battery he swallowed, which lodged

in his rectum, he received no treatment for it though it was known. He would have been treated

for the swallowed battery at Bellevue, instead he was prevented from going to Bellevue by CO

Ball and he continued to suffer.

       26.     Defendant Captain Leon was a supervisor who had responsibility for the intake

area and Plaintiff’s conditions of confinement. She knew of plaintiff’s condition of confinement,

she had the authority and responsibility to move him out of the holding pen, but refused to do so.

Captain Leon kept him confined in repugnant conditions.

       27.     Plaintiff was finally removed from Harts Island intake on or about February 5.

                                           DAMAGES

       28. As a direct and proximate result of the acts of defendants, plaintiff suffered the

  following injuries and damages:




                                                 4
       Case 1:18-cv-11508-AJN-RWL Document 1 Filed 12/10/18 Page 5 of 8




         a. Violation of his right to Due Process of Law under the Fourteenth Amendment to the

             United States Constitution;

         b. Violation of his right under the Eighth Amendment to be free from cruel and unusual

             punishment;

         c. Violation of his right under the First Amendment to freedom of speech, including

             retaliation for exercising free speech;

         d. Physical pain and suffering; and

         e. Emotional trauma and suffering, including fear, emotional distress, frustration, fright,

             horror, grief, depression, loss of sleep, and increased levels of anxiety.



                                  FIRST CAUSE OF ACTION
                          SUBJECTION TO PRISON CONDITIONS
                 “REPUGNANT TO THE CONSCIENCE OF MANKIND”
(Violation of Plaintiff’s Eighth Amendment Right under the Constitution of the United States to
be free from Cruel and Unusual Punishment and/or his Fourteenth Amendment Right to be Free
           from Violations of (Substantive) Due Process of Law as to all Defendants)


       29.     The above paragraphs are here incorporated by reference.

       30.     Defendants Aponte, Ball and Leon acted under color of law and conspired to

deprive plaintiff of his civil, constitutional and statutory right to be free from cruel and unusual

punishment under the Eighth Amendment and/or due process of law under the Fourteenth

Amendment when they subjected Plaintiff him to prison conditions in the Harts Island intake cell

that are repugnant to the conscience of mankind.

       31.     Defendant Aponte caused Plaintiff to be held in the repugnant conditions by

conspiring with Defendant Ball to keep him in a holding cell for six days in retaliation for his

complaint against Plaintiff.




                                                  5
       Case 1:18-cv-11508-AJN-RWL Document 1 Filed 12/10/18 Page 6 of 8




       32.     Defendants Ball and Leon held him in repugnant conditions in a holding cell for

six days.

       33.     Defendants acted with malicious intent, purposefulness and/or deliberate

indifference and are liable to plaintiff under 42 U.S.C. §1983.

       34. Plaintiff was physically and emotionally injured and has been damaged by

defendants' wrongful acts.



                                 SECOND CAUSE OF ACTION
  RETALIATION FOR PLAINTIFF MAKING COMPLAINT AGAINST CO APONTE
 (Violation of Plaintiff’s First Amendment Right under the Constitution of the United States to
                         Free Speech as to Defendants Aponte and Cruz)

       35.     The above paragraphs are here incorporated by reference

       36.     Plaintiff made a complaint City authorities about Defendant CO Aponte’s

harassment while being housed in Mod 10.

       37.     Defendant Aponte retaliated against him by removing him from Mod 10 and

causing him to be placed by himself in a cell.

       38.     Defendant Aponte understood that this constituted punishment against Plaintiff

because of his mental health status. The cause of the punishment was plaintiff’s complaint about

him to medical staff and to 311.

       39.     Defendant acted with malicious intent, purposefulness and/or deliberate

indifference and are liable to plaintiff under 42 U.S.C. §1983.

       40.     Plaintiff was mentally and physically injured, and deprived of his First

Amendment right to free speech as a result of Defendant Aponte’s retaliation.




                                                 6
       Case 1:18-cv-11508-AJN-RWL Document 1 Filed 12/10/18 Page 7 of 8




                                  THIRD CAUSE OF ACTION
  RETALIATION FOR PLAINTIFF MAKING COMPLAINT AGAINST CO APONTE
 (Violation of Plaintiff’s First Amendment Right under the Constitution of the United States to
                     Free Speech as to Defendants Aponte, Ball and Green)

       41.     The above paragraphs are here incorporated by reference

       42.     Plaintiff made a complaint City authorities about Defendant CO Aponte’s

harassment while being housed in Mod 10.

       43.     Defendant Ball knew from Aponte that Plaintiff had made a complaint against

Aponte. At Aponte’s behest, Ball retaliated against Plaintiff by causing him to be housed in an

unsanitary intake holding cell for six days. In addition, defendants Ball and Green denied him a

desperately needed hospital visit. The cause of his tortuous treatment in the intake cell was the

complaint he made against Aponte.

       44.     Defendants acted with malicious intent, purposefulness and/or deliberate

indifference and are liable to plaintiff under 42 U.S.C. §1983.

       45.     Such actions caused plaintiff to suffer physically and mentally, and deprived him

of his First Amendment right to free speech.

       WHEREFORE, Plaintiff demands judgment against the defendants, jointly and severally,

as follows:

       A.      In favor of Plaintiff in an amount to be determined by a jury for each of Plaintiff’s

causes of action;

       B.      Awarding Plaintiff punitive damages in an amount to be determined by a jury;

       C.      Awarding Plaintiff reasonable attorneys' fees, costs and disbursements of this

action; and

       D.      Granting such other and further relief as this Court deems just and proper.




                                                 7
    Case 1:18-cv-11508-AJN-RWL Document 1 Filed 12/10/18 Page 8 of 8




                                     JURY DEMAND

    Plaintiff demands a trial by jury.


DATED:     New York, New York
           December 10, 2018

    TO:    Defendants                              Yours, etc.,

                                                            /S/

                                                   Stoll, Glickman & Bellina, LLP
                                                   By: Leo Glickman (LG3644)
                                                   Attorney for Plaintiff
                                                   5030 Broadway, Ste. 652
                                                   New York, NY 10034
                                                   (718) 852-3710
                                                   lglickman@stollglickman.com




                                          8
